MEMORANDUM DECISION
                                                                                  FILED
Pursuant to Ind. Appellate Rule 65(D),                                       Apr 18 2017, 10:11 am

this Memorandum Decision shall not be                                             CLERK
                                                                              Indiana Supreme Court
regarded as precedent or cited before any                                        Court of Appeals
                                                                                   and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Megan Shipley                                             Curtis T. Hill, Jr.
Marion County Public Defender Agency                      Attorney General of Indiana
Indianapolis, Indiana
                                                          Robert J. Henke
                                                          David E. Corey
                                                          Deputy Attorneys General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                         April 18, 2017
I.K. (Minor Child)                                        Court of Appeals Case No.
Child in Need of Services                                 49A02-1610-JC-2413
and                                                       Appeal from the Marion Superior
                                                          Court
S.S. (Mother),
                                                          The Honorable Heather Welch,
Appellant-Respondent,                                     Special Judge

        v.                                                Trial Court Cause No.
                                                          49D09-1602-JC-545

The Indiana Department of
Child Services,
Appellee-Petitioner.




Robb, Judge.
Court of Appeals of Indiana | Memorandum Decision 49A02-1610-JC-2413 | April 18, 2017                 Page 1 of 5
                                Case Summary and Issues
[1]   S.S. (“Mother”) appeals the juvenile court’s adjudication of her child, I.K.

      (“Child”), as a child in need of services (“CHINS”). Mother raises two issues

      on appeal: 1) whether Indiana Code section 31-34-21-5.6 (“No Reasonable

      Efforts Statute”) is unconstitutional as applied to her, and 2) whether the

      juvenile court abused its discretion in concluding the Department of Child

      Services (“DCS”) need not provide reasonable efforts to reunify Mother and

      Child. Concluding the No Reasonable Efforts Statute is not unconstitutional as

      applied to Mother and the juvenile court did not abuse its discretion, we affirm.



                            Facts and Procedural History
[2]   Mother is the biological parent of ten children. She has an extensive history

      with DCS, including at least thirteen reported instances of child abuse or

      neglect, and her parental rights to two children were previously terminated. In

      addition, we recently affirmed a juvenile court’s adjudication of four of her

      children as CHINS. See Matter of S.G. v. Ind. Dep’t of Child Servs., 67 N.E.3d
1138, 1139-44 (Ind. Ct. App. 2017) (providing a detailed factual summary of

      Mother’s history with DCS). There, Mother raised the same two issues she

      raises today.


[3]   At thirty-six years old, Mother gave birth to Child, her youngest, on February

      11, 2016. When Mother was admitted to the hospital to give birth, she tested

      positive for cocaine and Child’s umbilical cord also tested positive for cocaine.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1610-JC-2413 | April 18, 2017   Page 2 of 5
      DCS was notified the following day of Mother’s drug test results and removed

      Child from Mother’s care.


[4]   On February 16, 2016, DCS filed a petition alleging Child was a CHINS. On

      April 26, 2016, the guardian ad litem and DCS filed a joint motion requesting

      the juvenile court find DCS need not provide reasonable efforts to reunify

      Mother and Child pursuant to the No Reasonable Efforts Statute, citing the

      termination of Mother’s parental rights to two other children. Following a

      hearing on the motion and a fact-finding hearing, the juvenile court adjudicated

      Child a CHINS and concluded DCS need not provide reasonable efforts to

      reunify Mother and Child. On September 30, 2016, the juvenile court issued its

      dispositional and permanency order, ordering no services be provided to

      Mother and approving adoption as the permanency plan. This appeal ensued.

      Additional facts will be added as necessary.



                                 Discussion and Decision
[5]   Mother challenges the juvenile court’s determination that DCS need not

      provide reasonable efforts to reunify her with Child. Generally, DCS is legally

      required to make reasonable efforts to preserve and reunify families once a child

      has been declared a CHINS. Ind. Code § 31-34-21-5.5(b)(2). However, Indiana

      Code section 31-34-21-5.6(b)(4) provides DCS is not required to make

      reasonable efforts if “[t]he parental rights of a parent with respect to a biological

      or adoptive sibling of a child who is a child in need of services have been

      involuntarily terminated by a court . . . .” Here, the juvenile court concluded

      Court of Appeals of Indiana | Memorandum Decision 49A02-1610-JC-2413 | April 18, 2017   Page 3 of 5
      reasonable efforts are not required because Mother’s parental rights to two

      children were previously involuntarily terminated.


[6]   On appeal, Mother first contends the No Reasonable Efforts Statute is

      unconstitutional as applied to her.


              Whether a statute is constitutional on its face is a question of law,
              which our court reviews de novo. Statutes are clothed in a
              presumption of constitutionality. Thus, an individual
              challenging the constitutionality of a statute bears the burden of
              rebutting this presumption. All reasonable doubts must be
              resolved in favor of an act’s constitutionality. When a statute can
              be so construed to support its constitutionality, we must adopt
              such a construction.


      Matter of S.G., 67 N.E.3d at 1144 (citations and internal quotation marks

      omitted). However, upon review of Mother’s Appellant’s Brief in both this case

      and in Matter of S.G., see infra, we note the argument sections addressing the

      constitutionality of the statute in each brief are identical. Mother cites to no

      facts or additional authority relevant to Child that would dissuade us from

      applying our decision in Matter of S.G. to the instant case. For this reason, we

      refer to Matter of S.G. and conclude the No Reasonable Efforts Statute is not

      unconstitutional as applied to Mother. Id. at 1144-46.


[7]   Mother also argues the juvenile court abused its discretion in applying the No

      Reasonable Efforts Statute to this case. Again, Mother also raised this issue in

      Matter of S.G. and the arguments in both briefs are vastly similar, each

      contending the evidence shows Mother was and is capable of participating in


      Court of Appeals of Indiana | Memorandum Decision 49A02-1610-JC-2413 | April 18, 2017   Page 4 of 5
      services and reunifying with her children. In addressing this argument in Matter

      of S.G., we concluded Mother’s claim held no merit, reasoning as follows:


              Between 1999 and 2016, DCS substantiated at least thirteen
              instances of child abuse or neglect against Mother, which
              resulted in eleven separate CHINS cases involving all of her
              children at various points, as well as the termination of her
              parental rights to two children. . . . We agree with Mother that
              she has previously demonstrated an ability to reunify with her
              children; yet . . . her failure to take advantage of multiple
              opportunities to make permanent changes in her life has resulted
              in a perpetual cycle of instability for all of her children.


      Id. at 1145-46. We see and Mother points out no differences between the

      instant case and Matter of S.G. and we therefore conclude the juvenile court did

      not abuse its discretion in applying the No Reasonable Efforts Statute to the

      instant case.



                                               Conclusion
[8]   We conclude the No Reasonable Efforts Statute is not unconstitutional as

      applied to Mother and the juvenile court did not abuse its discretion in applying

      the statute to this case. Accordingly, we affirm.


[9]   Affirmed.


      Vaidik, C.J., and Bailey, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1610-JC-2413 | April 18, 2017   Page 5 of 5